DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 8-11, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (JP 2010-052179).
Regarding claims 1-3, 8, 14, and 15; Kimura teaches method for manufacturing a conductor-forming sheet (10), which includes a porous metal sheet (1) containing copper (claim 2), having a thickness or 1 micron to 1 mm (claim 3), forming a photoresist film on a stainless steel foil and subjecting the photoresist film to a photolithography process to form a fine resist, one of the photoresist layers (2) formed on both surfaces of the porous metal sheet (1) is removed with an alkaline solution after photocuring [0006-0010].

    PNG
    media_image1.png
    113
    245
    media_image1.png
    Greyscale



Kimura teaches the photoresist is photocured by light irradiation in the form of a wiring pattern, and the uncured photoresist obtained is removed (claim 12) [0013].

    PNG
    media_image2.png
    235
    470
    media_image2.png
    Greyscale
Fig. 5






Kimura teaches the photoresist layer 2a is peelable [0051].  Prior to peeling, the ratio (B/A) is 1 (the area with respect to teach photoresist layer 2a and 2 is equal).    Kimura fails to teach a (B/A) ratio in the range of 0 to 0.99 or 0.95.  However, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) [See MPEP 2144.05].  At the time of filing, a person of ordinary skill in the art would have expected substantially similar properties between a composite having a (B/A) ratio of 1 and a composite having a (B/A) ratio of 0.99 or 0.95.
In the instance the acrylic pressure sensitive adhesive is the only polymer component present on the porous substrate, the area ratio is 100%.
Regarding claim 4; Kimura teaches a porosity of 25% to less than 99% [0027].	
Regarding claims 5, 6, and 11; Kimura teaches the photoresist layer 2 is prepared from acrylic compounds [0039] and has a thickness in the range of from 1 to 500 microns [0040].
	Regarding claim 9; in the instance the photoresist layer 2a is peeled, the (P/T) ratio is 0, thus falling within the claimed range.
Regarding claim 10; in the instance the photoresist layer 2a is present and exists in the entire range, the (P/T) ratio is 1.  Kimura fails to teach a (P/T) ratio ranging from greater than 0 to less than 0.95.  However, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) [See MPEP 2144.05].  At the time of filing, a person of ordinary skill in the art would have expected substantially similar properties between a composite having a (P/T) ratio of 1 and a composite having a (P/T) ratio of less than 0.95 (e.g. 0.94).

Claim(s) 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (JP 2010-052179).
Regarding claims 13 and 16; Kimura teaches a conductor-forming sheet (10), which includes a porous metal sheet (1) containing copper (claim 2), having a thickness or 1 micron to 1 mm (claim 3), forming a photoresist film on a stainless steel foil and subjecting the photoresist film to a photolithography process to form a fine resist, one of the photoresist layers (2) formed on both surfaces of the porous metal sheet (1) is removed with an alkaline solution after photocuring [0006-0010].

    PNG
    media_image1.png
    113
    245
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    235
    470
    media_image2.png
    Greyscale
Fig. 5






Kimura teaches the photoresist layer 2a is peelable [0051].  Prior to peeling, the ratio (B/A) is 1 (the area with respect to teach photoresist layer 2a and 2 is equal).    Kimura fails to teach a (B/A) ratio in the range of 0 to 0.99.  However, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) [See MPEP 2144.05].  At the time of filing, a person of ordinary skill in the art would have expected substantially similar properties between a composite having a (B/A) ratio of 1 and a composite having a (B/A) ratio of 0.99.

Response to Arguments
Applicant's arguments filed 02 December 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments direct to Choi are moot, since the rejection has been withdrawn.
Applicants argue Kimura does not disclose or suggest the method of clam 1 or the composite of claim 13, as presently claimed.  Applicants argue Kimura is characterized in that a negative mask is place on the first surface so that only the unmasked areas are cured, and the uncured portion of the first surface is removed to form a patterned structure.  That is, since a patterning structure is created by curing only a portion of the first surface using a mask and removing an uncured portion of the  first surface, the methods of Kimura differ from the presently claimed method, and Kimura forms its structures by means of a negative mask.
The Examiner respectfully disagrees.  The claims of the instant invention are directed to a “method for prepare a composite material that comprises a metal foam, the method comprising…”.  The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., > Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term comprising,’ the terms containing’ and mixture’ are open-ended.”). Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003).  The claims of the instant invention are broad and do not explicitly exclude a process employing negative mask.
As such, Kimura still renders obvious the basic claimed method for preparing a composite material.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JESSICA M ROSWELL/           Primary Examiner, Art Unit 1767